(PAGE NUJMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.88

STOCK AWARD AND RESTRICTION AGREEMENT

                THIS STOCK AWARD AND RESTRICTION AGREEMENT (“Agreement”), is
entered into effective as of April 14, 2005, between CPI Corp., a Missouri
corporation (the “Company”), and David M. Meyer (the “Director”).

RECITALS

                WHEREAS, the Company believes it to be in the best interests of
the Company, its subsidiaries and its stockholders for nonemployee members of
the Company’s Board of Directors (the “Board”) to obtain or increase their stock
ownership interest in the Company, thereby attracting, retaining and rewarding
such directors and strengthening the mutuality of interest between the directors
and the Company’s stockholders;

                WHEREAS, the Director is currently the Chairman of the Company’s
Board of Directors, and is not an employee of the Company or one of its
subsidiaries; and

                WHEREAS, the Director is currently serving a one year term as
interim lead executive in the Office of the Chief Executive; and

                WHEREAS, the Company desires to compensate the Director for his
services by awarding shares of the Company’s common stock to Director pursuant
to the CPI Corp. Restricted Stock Plan, as amended and restated from time to
time (the “Plan”); and

                WHEREAS, the Company and the Director desire to set forth the
terms and conditions of the award.

                NOW, THEREFORE, in consideration of the mutual promises
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:

                1. Award of Shares; Deliveries.

                (a)  As of the date of this Agreement, the Company hereby grants
to the Director an award of 34,562 shares of common stock of the Company, par
value $.40 per share (collectively, the “Award Shares”), upon the terms and
conditions set forth in this Agreement. One-half of the Award Shares (or 17,281
shares) shall be subject to all of the terms and conditions set forth in this
Agreement other than the Restrictions (hereinafter, the “Unrestricted Shares”);
the remaining one-half of the Award Shares (or 17,281 shares) shall be subject
to all of the terms and conditions set forth in this including the Restrictions
(hereinafter, the “Restricted Shares”).

                (b)  Concurrently with the execution of this Agreement:

 

 
                (i) subject to Section 5 hereof, the Company shall deliver to
Director a share certificate representing the Unrestricted Shares;




1

--------------------------------------------------------------------------------




 
                (ii) subject to Section 5 hereof, the Company shall deliver to
the Director a copy of a share certificate or certificates representing the
Restricted Shares, which certificate(s) shall contain the legend set forth in
Section 5 hereof; and
   
                (iii) the Director shall deliver to the Company a duly signed
stock power, endorsed in blank, relating to the Restricted Shares; and

 

If the Director shall have elected to file a Section 83(b) election with respect
to the Restricted Shares, the Director shall have delivered, or within 30 days
of the date of this Agreement shall deliver, to the Company a copy of a duly
executed Section 83(b) election.

                2.  Representations and Acknowledgements of Director. The
Director hereby:

 

 
                 (i) acknowledges and accepts the Award Shares described in
Section 1;
 

 
                 (ii) represents that he is acquiring the Award Shares for
investment and not with a view to or for resale or distribution thereof;
 

 
                 (iii) agrees and acknowledges that the Award Shares are issued
pursuant to, and subject to the terms and conditions set forth in, the Plan; and
 

 
                 (iv) agrees that the Restricted Shares will be held by Director
and his successors and assigns subject to all of the restrictions, terms and
conditions contained in this Agreement, and that the Restricted Shares will be
disposed of only in accordance with the terms of this Agreement.

 

                3.  Restrictions. The Restricted Shares are subject to the
Transfer Restrictions and Forfeiture Restrictions set forth in Sections 3(a) and
3(b) below (collectively, the “Restrictions”). The restrictions set out in
Section 3(a) are hereinafter referred to in this Agreement as the “Transfer
Restrictions,” and the restrictions set out in Section 3(b) are hereinafter
referred to in this Agreement as the “Forfeiture Restrictions.”

                (a)  Transfer Restrictions. Except as otherwise permitted under
this Agreement, Director agrees not to sell, transfer, assign, give, pledge, or
otherwise dispose of or encumber any part or all of the Restricted Shares,
whether voluntarily, by operation of law, or otherwise, prior to the lapse of
the Transfer Restrictions thereon pursuant to Section 4 hereof. Any attempted
transfer of all or any portion of the Restricted Shares that remain subject to
the Transfer Restrictions shall be considered null and void and the Director
shall continue to be bound by all of the terms and provisions hereof.

                (b)  Forfeiture Restrictions. Upon any termination of the
Director’s membership on the Board, all of the Restricted Shares that have not
yet become Vested Shares (as defined below) at the effective time of such
termination (determined after taking into account the lapse of the Restrictions
under Section 4 hereof), shall be returned to and canceled by the Company and
shall be deemed to have been forfeited by Director. Upon a forfeiture by
Director of any Restricted




2

--------------------------------------------------------------------------------




Shares under this Section 3(b), the Company will not be obligated to pay
Director any consideration whatsoever for the forfeited Restricted Shares.

                4. Lapse of Restrictions.

                (a)  The Restrictions shall lapse with respect to 2,880.16 of
the Restricted Shares at the end of each calendar month ending after the date of
this Agreement through and including September 30, 2005, provided that the
Director remains a member of the Board at all times during such period. In the
event the Director’s membership on the Board is terminated for any reason prior
to September 30, 2005, no further vesting (pro rata or otherwise) shall occur
from and after the effective date of such termination.

                (b)  To the extent the Forfeiture Restrictions shall have lapsed
under Section 4(a) with respect to any portion of the Restricted Shares subject
to this Award, those shares (“Vested Shares”) will, from and after the
applicable vesting date, thereafter be free of the Restrictions set forth in
Section 3 hereof. Any Restricted Shares for which the Restrictions have not yet
lapsed in accordance with this Section 4 shall, for all purposes of this
Agreement, continue to be considered Restricted Shares, and will be subject to
all of the terms and conditions of this Agreement, including but not limited to
the Restrictions set forth in Section 3.

                (c)  Notwithstanding Section 4(a), the Restrictions shall lapse
as to any Restricted Shares held by the Director immediately prior to the
effective date of a “Change in Control” of the Company.

                5.  Restrictive Legend. Director will be issued a stock
certificate or certificates in respect of the Award Shares, which certificate(s)
will be registered in the Director’s name and may bear such legend(s) as may be
required or necessary to comply with the Securities Act of 1933, as amended, and
any applicable state securities laws. Any certificate or certificates relating
to the Restricted Shares shall also be inscribed with a legend evidencing the
Restrictions. Notwithstanding anything to the contrary herein whether express or
implied, the Company in its sole discretion may issue Award Shares in
uncertificated format pursuant to procedures established between the Company and
the Company’s stock transfer agent and in accordance with Section 158 of the
Delaware General Corporation Law.

                6.  Custody. All certificates representing the Restricted Shares
shall be deposited, together with stock powers executed by Director, in proper
form for transfer, with the Company. The Company is hereby authorized to cause
the transfer to come into its name of all certificates representing the
Restricted Shares which are forfeited to the Company pursuant to Section 3(b)
hereof.

                7.  Voting and Dividends; Adjustments. Subject to the
Restrictions and the limitations imposed by this Section 7, Director shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares, including the right to vote the Restricted Shares and to receive
dividends thereon. Stock dividends and shares, if any, issued as a result of any
stock-split, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange




3

--------------------------------------------------------------------------------




of shares, or any similar change affecting the capital stock of the Company,
which has occurred after the date hereof, issued with respect to the Restricted
Shares shall be treated as additional Restricted Shares and shall be subject to
the same Restrictions and other terms and conditions that apply with respect to,
and shall vest or be forfeited at the same time as, the Restricted Shares with
respect to which such stock dividends or shares are issued.

                8.  No Right to Continue Relationship. Nothing in this Agreement
shall confer upon the Director any right to continue to serve as a member of the
Board or as the interim lead executive in the office of the Chief Executive.

                9. Entire Agreement.

                (a)  This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter hereof. Any term or
provision of this Agreement may be waived at any time by the party which is
entitled to the benefits thereof, and any term or provision of this Agreement
may be amended or supplemented at any time by the mutual consent of the parties
hereto, except that any waiver of any term or condition, or any amendment, of
this Agreement must be in writing.

                (b)  This Agreement shall not affect in any way the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other securities
with preference ahead of or convertible into, or otherwise affecting the
Restricted Shares or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other act or proceeding, whether of a similar character or
otherwise.

                (c)  In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by a governmental authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability, to the maximum extent permissible by
law, (a) by or before that authority of the remaining terms and provisions of
this Agreement, which shall be enforced as if the unenforceable term or
provision were deleted, or (b) by or before any other authority of any of the
terms and provisions of this Agreement.

                (d)  Capitalized terms not otherwise defined in this Agreement
shall have the same meaning as set forth in the Plan.

                10.  Governing Law. The laws of the State of Missouri shall
govern the interpretation, validity and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflict of laws.

                11.  Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the successors, assigns and heirs of the
respective parties.




4

--------------------------------------------------------------------------------




12.  Notices. All notices and other communications required or permitted under
this Agreement shall be written and shall be delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices at 1706 Washington Avenue, St. Louis, MO 63103 attention: Chief
Financial Officer, and if to the Director or its successor, to the address last
furnished by the Director to the Company. Each notice and communication shall be
deemed to have been given when received by the Company or the Director.

                13.  No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

                14.  Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Agreement.
The masculine pronoun shall include the feminine and neuter and the singular
shall include the plural, when the context so indicates.

[Signature page follows]


                IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

 

  CPI CORP.       By: /s/    Gary W. Douglass  
      ___________________________________

                                                                       
                        Gary W. Douglass          

  Its:  Executive Vice President, Finance and Chief           Financial Officer
and Member of the Office of           Chief Executive

 

The undersigned Director hereby accepts, and agrees to, all terms and provisions
of the foregoing Agreement.

 

  By:  /s/   David M. Meyer           ________________________________________  
        David M. Meyer




5

--------------------------------------------------------------------------------